Watson, J.
Tbe motion to dismiss is based upon several grounds, but we consider only tbe one that nothing alleged in tbe petition shows cause for tbe relief sought. Tbe motion should have been granted. Neither tbe date of Elizabeth A. Hayes’s death, nor tbe time of tbe appointment of tbe administrator on her estate, nor whether tbe estate bad been fully administered upon or otherwise is alleged. It is alleged however that tbe administrator agreed to keep the petitioner informed as to tbe progress made in tbe settlement of tbe estate; that upon information given by tbe administrator the petitioner was led to believe that no debts existed against tbe estate, other than those of tbe last sickness and burial; and it would seem from further statements in tbe petition that some claim, believed by tbe petitioner to be fraudulent, was allowed by tbe commissioners against tbe estate in favor of tbe administrator, of which claim and allowance tbe petitioner did not learn until long after tbe report of tbe commissioners was filed and accepted by tbe probate *94court, and long after tbe time for taking an appeal therefrom bad expired, but tbe allegations in this respect are not sufficiently definite, nor full enough, to warrant any expression upon tbe merits of tbe case.

Judgment reversed, petition dismissed with costs, hut without prejudice. To he certified to the prohate court.